Citation Nr: 0534569	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  00-19 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
medial meniscus tear of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Navy from December 
1992 to November 1994 and in the Army from August 1995 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
the left knee disability and assigned a 10 percent rating.  
The veteran filed a timely appeal with respect to that 
evaluation.  The Board remanded the claim in July 2004 for 
further development.  The Appeals Management Center (AMC) 
undertook such action and issued a supplemental statement of 
the case in August 2005. 


FINDINGS OF FACT

1.  Prior to April 25, 2005, the veteran's left knee 
disability was manifested by slight impairment due to pain.

2.  Beginning on April 25, 2005, the veteran's left knee 
disability is manifested by frequent episodes of locking and 
pain. 

3.  At no point during the appellate period has there been 
evidence of compensable limitation of flexion or extension, 
or of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
medial meniscus tear of the left knee are not met, prior to 
April 25, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for a 20 percent rating for medial meniscus 
tear of the left knee are met, as of April 25, 2005.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5258 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for service connection for a left knee 
disability.  In this context, the Board notes that a 
substantially complete application was received in December 
1997 and adjudicated in August 1999, prior to the enactment 
of the VCAA.  However, during the course of the appeal of the 
initial rating of his disability, the RO provided notice to 
the veteran regarding VA's duties to notify and to assist.  
Specifically, in September 2003, the AOJ notified the veteran 
of information and evidence necessary to substantiate the 
claim for an increased rating; information and evidence that 
VA would seek to provide; and information and evidence that 
the veteran was expected to provide.  In July 2004, the 
veteran was renotified of these burdens, and also was 
instructed to submit any evidence in his possession that 
pertained to his claim.  In August 2005, the AMC 
readjudicated the claim based on all the evidence, without 
taint from prior adjudications.  Therefore, the Board finds 
no prejudice in the fact that the initial AOJ denial pre-
dated VCAA-compliant notice.  Accordingly, the Board finds 
that the content and timing of the September 2003 and July 
2004 notices comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Service medical 
records are of record.  The veteran has been examined in 
conjunction with his claim.  With regard to treatment 
records, each source identified by the veteran has been 
contacted twice in an effort to retrieve those records.  
Despite the RO's repeated attempts, only one source returned 
records, and those were not related to knee treatment.  The 
Board finds, however, that VA has made appropriate effort to 
retrieve all identified records and that further attempts 
would be futile.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for medial meniscus tear 
of the left knee in August 1999, and was evaluated as 10 
percent disabling under DC 5257, effective in November 1997.   

Under the rating criteria for musculoskeletal disabilities, 
and particularly those referable to the knee, impairment of 
the knee is rated based on recurrent subluxation or lateral 
instability.  Slight impairment warrants a 10 percent rating.  
Moderate impairment warrants a 20 percent rating.  The 
maximum rating is for severe impairment, which warrants a 30 
percent rating.  38 C.F.R. § 4.71a, DC 5257.

Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint, also is 
contemplated by the Schedule and warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5258.  The Board notes 
that the term "semilunar cartilage" refers to the meniscus.

Knee disabilities alternatively can be rated based on 
limitation of flexion of the leg.  When flexion is limited to 
60 degrees, the rating is noncompensable.  Flexion limited to 
45 degrees warrants a 10 percent rating.  Flexion limited to 
30 degrees warrants a 20 percent rating.  The maximum rating 
under this DC (30 percent) is for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

It is further noted that the Schedule provides ratings based 
on limitation of extension of the leg and traumatic arthritis 
of the knee joint.  The evidence demonstrates, however, that 
the veteran has neither of these associated with his left 
knee disability.  See June 1998 and April 2005 VA 
examinations and accompanying x-rays.  Thus, those ratings 
will be discussed no further. 

Functional loss is to be considered when ascertaining the 
severity of musculoskeletal disabilities, which is the 
inability to perform the normal working movements of the body 
within normal limits, specifically due to pain and weakness 
on motion.  38 C.F.R. §§ 4.40, 4.45 and 4.59 (2003); see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The RO explained in the August 1999 rating decision that the 
veteran's 10 percent evaluation was based on the provisions 
of the DeLuca case as cited above, coupled with slight 
impairment due to laxity as shown on VA examination in June 
1998.  At that time, his main complaint was pain generally, 
and swelling and crepitation on exercise.  There were no 
complaints or findings referable to locking, subluxation, or 
instability.  To be compensated at the 20 percent level under 
DC 5257, the veteran's records would need to demonstrate 
moderate impairment due to recurrent subluxation or lateral 
instability.  

The veteran reported in April 2005 that he had episodes of 
his knee "locking up," causing a flare-up at least two 
times per month.  He no longer worked out his lower 
extremities at the gym, with the exception of the occasional 
use of the stationary bike.  He reported wearing a knee 
brace, and being able to perform his normal activities, 
though with pain and a limp.  Though tenderness and 
crepitation were noted on examination, the examiner found no 
instability.  

This evidence does not demonstrate any impairment 
specifically due to recurrent subluxation or lateral 
instability.  While it is evident that the veteran does 
experience pain in his left knee, the evidence does not 
indicate recurrent subluxation or lateral instability.  
Accordingly, a higher rating under DC 5257 is not justified.

However, the Board finds that the April 2005 examination does 
reveal that the veteran's meniscal tear is causing him to 
have locking in his knee, as well as pain, which more nearly 
approximates the criteria for the 20 percent rating under DC 
5258.  See 38 C.F.R. § 4.7.  As this was not demonstrated 
until the April 2005 examination, the increase in rating to 
20 percent is effective as of the date of that examination.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (in cases 
where an initially assigned disability evaluation has been 
disagreed with, it is possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period).

The Board notes that for the veteran to reach a 20 percent 
rating or higher under DC 5260, examinations would need to 
show flexion limited to 30 degrees.  Range of motion testing 
results in June 1998 and April 2005 demonstrate that the 
veteran has had flexion limited to between 90 and 110 
degrees.  This clearly falls above the thresholds established 
in DC 5260.  Thus, a higher rating under this code is not 
appropriate.

Accordingly, the Board concludes that the veteran's knee 
disability warrants a 20 percent rating, and no higher, under 
DC 5258, as of April 25, 2005, the date of the VA examination 
on which the qualifying symptoms were first noted.

The Board also has considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.


ORDER

Entitlement to an initial rating in excess of 10 percent, 
prior to April 25, 2005, for medial meniscus tear of the left 
knee, is denied.

Entitlement to a 20 percent rating for medial meniscus tear 
of the left knee is granted, effective April 25, 2005, 
subject to regulations applicable to the payment of monetary 
benefits.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


